office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 jgmeeks postf-128223-10 third party communication none date of communication not applicable uilc date date to vicki l miller associate area_counsel kansas city area small_business self-employed from andrew irving senior counsel branch income_tax accounting subject transferable state tax_credits this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayers ---------------------------------- state w x y z year year a b c d e f g h ----------- ------------------------------------ ---------------------------------- --------------------------- ------------------------- ------- ------- ---- ---- ----- ---- ---- ---- ---- -------------- postf-128223-10 ----------- -------------- ----------- ----------- -------- ----------- ----------- ----------- i j k l m n o p issues is a payment of cash to either a state_agency or a charitable_organization considered a charitable_contribution under sec_170 of the internal_revenue_code or a payment of state tax possibly deductible under sec_164 if instead of a state tax charitable deduction the payment entitles the taxpayer to a transferable state tax charitable credit is a transfer of property to either a state_agency or a charitable_organization considered a charitable_contribution under sec_170 or a disposition of property under sec_1001 coupled with a possible deduction under sec_164 if instead of a state tax charitable deduction the transfer entitles the taxpayer to a transferable state tax charitable credit conclusions in the instant case the payment is considered a charitable_contribution under sec_170 not a payment of tax possibly deductible under sec_164 in the instant case the transfer of property is considered a charitable_contribution under sec_170 not a disposition of the property in satisfaction of the state tax_liability facts state provides a number of programs that use_tax credits as incentives state statutes dictate the type and features of each tax_credit program a taxpayer that meets the statutory provisions of a particular tax_credit program is eligible to receive state tax_credits generally the credits may be used to offset various state tax_liabilities including the individual state_income_tax taxpayers contributed to the following four state tax_credit programs in each case the recipient was a government or charitable entity that is eligible to receive deductible charitable_contributions under sec_170 contributions of money or property to the w fund qualify for a credit against state_income_tax excluding certain withholding taxes the amount of the credit is a of the amount contributed and may be carried forward for up to five years a taxpayer may sell assign exchange convey or otherwise transfer the credits for no less than b of the par_value of the credits and in an amount not to exceed c of annual earned credits postf-128223-10 contributions to the x program qualify for a credit against state_income_tax the amount of the credit is up to d of the amount contributed and may be carried forward for up to five years contributions of money or property to the y program qualify for a credit against state_income_tax excluding certain withholding taxes the amount of the credit is equal to e of property contributions and f of monetary contributions and may be carried forward for up to five years contributions of cash stock bonds or other marketable_securities or real_property to the z shelter qualify for a credit against state_income_tax the amount of the credit is g of the amount contributed and may be carried forward for up to four years taxpayers filed a joint year federal_income_tax return and claimed a charitable_contribution_deduction of dollar_figureh the contributions consisted of dollar_figurei of cash and appreciated_property shares of publicly traded stock worth dollar_figurej taxpayers submitted applications to the state department of economic development for dollar_figurek of the contributions the applications were accepted and taxpayers were granted state tax_credits equal to a of the approved contributions taxpayers used dollar_figurel of the state tax_credits to offset their year state_income_tax liability sold dollar_figurem of the state tax_credits to other individuals and carried forward dollar_figuren of the state tax_credits taxpayers filed a joint year federal_income_tax return and claimed a charitable_contribution_deduction of dollar_figureo the contributions consisted solely of cash taxpayers submitted applications to the state department of economic development for dollar_figurep of the contributions the applications were accepted and taxpayers were granted state tax_credits equal to a of the approved contributions taxpayers used these state tax_credits to offset their year state tax_liability law and analysis sec_170 allows as a deduction any charitable_contribution payment made within a taxable_year generally to be deductible as a charitable_contribution under sec_170 a transfer to a charitable_organization or government unit must be a gift a gift_for this purpose is a transfer of money or property without receipt of adequate_consideration made with charitable intent a transfer is not made with charitable intent if the transferor expects a direct or indirect return benefit commensurate with the amount of the transfer if a taxpayer receives a benefit in return for a transfer to a charitable_organization the the taxpayers also used the dollar_figuren in state tax_credits carried forward from year to offset their year state tax_liability postf-128223-10 transfer may be deductible as a charitable_contribution but only to the extent the amount transferred exceeds the fair_market_value of the benefit received and only if the excess_amount was transferred with the intent of making a gift see 477_us_105 490_us_680 sec_1_170a-1 and of the income_tax regulations if the benefits expected to be received by a donor are substantial that is greater than those incidental_benefits that inure to the general_public from transfers for charitable purposes then the transferor has received a quid pro quo sufficient to remove the transfer from the realm of deductibility under sec_170 449_f2d_413 ct_cl the tax_benefit of a federal or state charitable_contribution_deduction is not regarded as a return benefit that negates charitable intent reducing or eliminating the deduction itself see mclennan v united_states cl_ct subsequent proceedings cl_ct n aff'd 994_f2d_839 fed cir 84_tc_285 92_tc_1 aff'd 925_f2d_348 9th cir similarly when the contribution is in the form of property the value of the deduction has not been treated as an item_of_income under sec_61 in the form of an amount_realized on the transfer under sec_1001 see 109_tc_303 value of state and federal tax benefits not part of the amount_realized from a bargain sale of donated property the issue raised by the current fact pattern is whether in this respect a tax_benefit in the form of a state tax_credit or a transferable state tax_credit is distinguishable from the benefit of a state tax deduction this office has previously analyzed this issue in the context of similar charitable credits specifically we have analyzed the donation of cash to a state_agency in exchange for state charitable tax_credits and we have analyzed the donation of property to a state_agency or to a sec_501 organization in exchange for refundable and transferable state charitable tax_credits in both instances we did not resolve the issue but instead suggested that the issue could be addressed in official published guidance at this time published guidance on the issue is not contemplated based on our analysis of existing authorities we conclude that the position reflected in mclennan browning and similar case law generally applies there may be unusual circumstances in which it would be appropriate to recharacterize a payment of cash or property that was in form a charitable_contribution as in substance a satisfaction of tax_liability generally however a state_or_local_tax benefit is treated for federal tax purposes as a reduction or potential reduction in tax_liability as such it is reflected in a reduced deduction for the payment of state_or_local_tax under sec_164 not as consideration that might constitute a quid pro quo for purposes of sec_170 or an amount_realized includible in income for purposes of sec_61 and sec_1001 see eg revrul_79_315 1979_2_cb_27 holding the amount of a state tax rebate credited against tax is neither included postf-128223-10 in income nor allowable as a deduction under sec_164 snyder v commissioner 894_f2d_1337 6th cir unpublished opinion wl u s app lexis state tax reductions granted to horse-racing track that makes capital improvements are not income but simply reduce deductible tax_liabilities in this respect we see no reason under mclennan browning and similar case law to distinguish between the value of a state tax deduction and the value of a state tax_credit or to draw a bright-line distinction based on the amount of the tax_benefit in question similarly the fact that the excess charitable credits in the instant case could be carried over -- or in the case of contributions to the w fund transferred to other taxpayers -- does not in our view change the characterization of the credit from a reduction or potential reduction in liability to consideration received in return for the charitable_contribution if as occurred in the instant case a portion of the credit is sold to another taxpayer the proceeds are an amount_realized from the disposition of the credit a zero- basis asset in the taxpayers' hands the proceeds of selling the credit do not reduce the taxpayer's deduction under sec_170 and to the extent the contribution was of property the proceeds of selling the credit cannot be treated as an amount_realized from a disposition of the contributed_property a treatment that would be inconsistent with the premise that the property was donated not sold accordingly in the instant case taxpayers may take a sec_170 deduction for the full amount of their charitable_contributions of cash and appreciated stock assuming the requirements of sec_170 are otherwise met taxpayers are not entitled to a sec_164 deduction for the amount of the state tax_credit used to offset their state tax_liability the dollar_figurem taxpayers received in return for the transfer of excess state tax_credits does not reduce taxpayers sec_170 deduction but is instead includable in income as an amount_realized from the sale of the credits case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call justin g meeks at if you have any further questions
